Citation Nr: 1829089	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder (MDD) with mild neurocognitive disorder and traumatic brain injury (TBI). 

2.  Entitlement to service connection for right maxillary sinusitis, claimed as breathing disorder. 

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a dental disability to include loss of all teeth.



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

In November 2015, the Veteran appeared at a hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.  In November 2017, the appellant declined another hearing before the other Veterans Law Judges assigned to decide this appeal.  

The Board believes that a brief explanation of the procedural history of this claim would be beneficial to the Veteran.  In February 2016, the Board remanded the above four claims for service connection (2 through 5), as well as a claim for service connection for MDD and a claim for a rating in excess of 10 percent for TBI.  In May 2017, the RO granted service connection for MDD with mild neurocognitive disorder and TBI, and assigned a 70 percent rating for this disability from the date of claim.  The RO expressly denied a rating in excess of 70 percent in a May 2017 supplemental statement of the case (SSOC), and the Veteran then perfected an appeal with the denial of the rating in excess of 70 percent.  This disability encompasses the TBI increased rating claim as well as the grant of service connection for MDD.

Also in a May 2017 rating decision, the RO also granted service connection and a 10 percent rating for migraine headaches as secondary to MDD with mild neurocognitive disorder and TBI.  That issue is being processed at the RO, is not part of the present appeal and will not be addressed in this decision.

As to claims 1 through 4, the requested medical records and medical examinations and opinions were obtained, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for dental disability to include loss of all teeth is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's MDD with mild neurocognitive disorder and TBI more nearly approximates total occupational and social impairment than deficiencies in most areas.

2.  Right maxillary sinusitis, claimed as breathing disorder, was not manifest in service and is not attributable to service.

3.  Lumbar spine disability was not manifest during service or within one year of separation from service, and is not otherwise related to service.

4.  Cervical spine disability was not manifest during service or within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating have been met for MDD with mild neurocognitive disorder and TBI.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  Right maxillary sinusitis, claimed as breathing disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  Lumbar spine disability was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Cervical spine disability was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating for MDD with mild neurocognitive disorder and TBI

The Veteran seeks a higher rating for this disability, rated 70 percent under Diagnostic Code (DC) 9434 using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130.  As the record reflects that the Veteran has minimal impairment of function in the other main areas of dysfunction that are relevant to rating TBI, the Board agrees with the RO that rating the condition under DC 9434 provides the highest rating to the Veteran.  See 38 C.F.R. § 4.124a, DC 8045.  

Under DC 9434, the remaining higher schedular rating, 100 percent, is warranted for the following:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

VA examinations as well as treatment records reflect ongoing chronic and severe MDD throughout the appeal period.  These records are essentially consistent with the Veteran's Board testimony and presentation in 2015; he is severely depressed because of his injury and how it functionally impacts his life.  He testified that he experiences auditory hallucinations.  His wife also reported that he cries frequently when he experiences any stress and has difficulty functioning in most situations.  He cried and had difficulty testifying at the hearing.  Considering the entirety of the record, and the Veteran's history of suicide attempts and ongoing problems with this matter, the Board resolves reasonable doubt in the Veteran's favor and finds that his MDD symptoms more nearly approximate causing total and occupational impairment, than deficiencies in most areas, warranting a 100 percent rating.  

While a July 2016 mental health examination report contains the examiner's assessment that the MDD caused symptoms commensurate with a 70 percent rating under DC 9434-occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board finds that the examination record in combination with the testimony and treatment records support a 100 percent rating.  The Veteran reported having increasingly depression over the years since the accident.  He noted about 10 suicide attempts since service, and still dealing with suicidal thoughts without current intent or plan, but with a recent plan he nearly carried out 4 months prior.  He was thwarted by his sister in the attempt.

The examination reflects no active delusions and denial of auditory or visual hallucinations at the examination, despite a reported history of hallucinations.  Eye contact was within normal limits and speech was spontaneous but with mild disarticulation.  He was unkempt and bruised which he attributed to falls.  He moved and stood reportedly to relieve pain and stiffness, but was also noted as cooperative.  He was alert and oriented but had marginal grooming and fair hygiene.  As to whether he is a persistent danger of hurting self or others, he reported suicidal ideation without intent or plans and also noted aggressive/homicidal impulses when angry.  The examiner noted impairment of short and long term memory.  

The Board finds this VA examination, ordered in the prior Board remand, highly probative evidence as to the Veteran's manifestations of MDD because it is based on a review of the entirety of the record including the Veteran's contentions, and addresses all symptoms associated with the rating sought.  It is made by a trained professional and is supported by significant rationale.  The earlier VA examinations and treatment records are not contrary to the severity of symptoms noted in the 2016 examination.  

Overall, considering the suicidal tendencies of the Veteran as well as his presentation at both the 2016 examination and the Board hearing, the Board finds that the criteria for a 100 percent rating are more nearly approximated throughout the appeal period when all of the evidence, including that recently obtained, is considered.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability is hereby resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Critical to the Board's decision to assign a 100 percent rating are the Veteran's sustained comments about suicide attempts noted both in the 2010 and 2016 VA examinations, coupled with the fairly longstanding functional impairment suggested by the ongoing depression, anxiety and panic reported consistently in the treatment record and at the hearing.  

For these reasons, an initial rating of 100 percent for MDD with neurocognitive disorder and TBI is granted for the entire appeal period.  As the degree of disability has remained uniform throughout the appeal period, "staged" ratings" are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board encourages the Veteran to utilize the VA Crisis Line and Suicide Hotline information he has been given during his VA treatment encounters if and when the suicidal thoughts return.  This can also be found at VA's website, www.va.gov.

II.  Service connection claims

The Veteran asserts that he has lumbar and cervical spine disability, and a breathing disorder to include right maxillary sinusitis related to an automobile accident during service in April 1973.  He testified that he first hurt his back in boot camp and then reinjured it in the car accident.  According to the Veteran, he hurt his neck in the same accident and his neck and back have not been the same since then.  He also claims that the in-service accident affected his breathing and that the facial fracture sustained in service has caused him continued breathing problems especially on the right side of his nose.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  

In general, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

A.  Right maxillary sinusitis, claimed as breathing disorder

The issue for the Board is whether the Veteran has a current disability that began during service or is at least as likely as not related to service.

The Board concludes that, while there are post service diagnoses include right maxillary sinusitis, rhinitis and deviated nasal septum (traumatic), the preponderance of the evidence is against finding that such disability began during active service, or is otherwise related to service.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).

Service treatment records do document that he was involved in an automobile accident in April 1973 and that he suffered right maxillary-zygomatic fractures and nasal fracture.  At service separation examination in November 1973, he had normal sinus, nose, head and lungs examination.  

There is no medical opinion indicating that any of current right maxillary sinusitis or related diagnosis is related to service.  

Here, sinusitis did not begin in service but rather after service in 1975.  Further, in a September 2016 VA examination, the examiner opined that the Veteran's breathing disorder claimed as sinusitis is not at least as likely as not related to an in-service injury, event, or disease, including the maxillary and nasal fracture from the accident.  The rationale was that chronic nasal congestion and decreased air entry through the nasal passages is due to allergic rhinitis.  The examiner noted that the history and medical chart are silent for frequent sinus infections or chronic sinusitis.  As to allergic rhinitis, he explained it is a complex immune mediated process unrelated to nasal trauma, treated septal deviation or TBI.  Therefore, it is less likely than not that Veteran's allergic rhinitis is due to in-service injury or is secondary to service connected TBI.  

The examiner's opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

While the Veteran is competent to report subjective symptoms, he is not competent to opine as to a relationship between any sinusitis or related disorder and service because he does not have medical expertise.  The issue is medically complex, as it requires knowledge of complicated diagnostic medical testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

To the extent that he asserts any sinusitis or related disorder have been present since service, relevant body systems were found to be normal at his separation examination.  To the extent the Veteran suggests on-going problems since service, the suggestion is inconsistent with the record and not credible.  There is no credible evidence linking any sinusitis or related disorder to an in-service disease, event, or injury, to include the 1973 auto accident.  The weight of the evidence is against concluding that any sinusitis or related disease was incurred in service.  38 C.F.R. § 3.303 (d).  

While the Veteran believes sinusitis or related breathing disorder is related to events associated with his service, the preponderance of the evidence weighs against finding that any such disorder occurred in or is otherwise related to service.  

B.  Lumbar spine disability

The question for the Board is whether the Veteran's lumbar spine disability of degenerative arthritis and degenerative disc disease (DDD), first diagnosed decades after service in approximately 2008, manifested in service or within the applicable presumptive period, or whether continuity of symptomatology has existed since service.

The Board concludes that, while the Veteran has lumbar spine disability of degenerative arthritis and DDD, a chronic disease under 38 U.S.C. § 1101(3);38 C.F.R. § 3.309(a), the disability did not manifest in service or within a presumptive period, and continuity of symptomatology is not established.  38 U.S.C. §§ 1101(3), 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

While the 1973 automobile accident is noted in service, there was no treatment noted for the lumbar spine, and examination at service separation in November 1973, reflects a normal spine.  

Post-service treatment records show the Veteran was not diagnosed with lumbar spine disability of DDD until about 2009, decades after his separation from service and decades outside of the applicable presumptive period.

There is no medical opinion indicating that the current lumbar spine arthritis or DDD is related to service or was manifested in the first post-service year.  

 While the Veteran is competent to report having experienced low back symptoms, the medical record is more probative on the issue of whether he has had symptoms since service or the presumptive period.  That record shows he had a normal spine examination at separation and that he did not seek treatment for the low back on any sustained basis between service separation and 2008.  

The preponderance of the evidence is against finding that a nexus exists between the Veteran's lumbar spine degenerative arthritis/DDD and service.  38 U.S.C. §§ 1110, 1131; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).  

Here, treatment for the low back did not begin until decades after service.  Further, in a July 2016 VA examination, the examiner opined that the Veteran's lumbar spine disorder is not at least as likely as not related to an in-service injury, event, or disease, including the 1973 accident.  The rationale was that despite the accident in 1973, there is a lack of medical evidence of any back condition that occurred from this accident or at any point during his time of service.  Both entrance exam and separation exam are negative for any back conditions.  The arthritis was not diagnosed till 2008,which is 35 years post service.  

The examiner's opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board adopts the opinion for its reasons and bases, noting that the examiner has fairly considered the material evidence of record.  Wray v. Brown, 7 Vet. App. 488 (1995).

The Board has considered the Veteran's theory that the lumbar disability is a result of the 1973 accident.  However, the medical evidence identifying and diagnosing the condition as not related to service is far more reliable and credible than statements from a lay informant.  The most-probative evidence, the 2016 VA medical opinion, is wholly against the Veteran's theory that the low back disability first treated decades after service is due to the 1973 accident.  

To the extent that he asserts the low back disorder has been present since service, relevant body systems were found to be normal at his separation examination.  To the extent the Veteran suggests on-going problems, since service, the suggestion is inconsistent with the record and not credible.  There is no credible evidence linking the lumbar spine disorder to an in-service disease, event, or injury, to include the 1973 auto accident.  The multi-year gap between discharge from active duty service and evidence of the lumbar disability decades later is viewed as a factor weighing against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the evidence is against concluding that any lumbar spine disease was incurred in service.  38 C.F.R. § 3.303 (d).  

While the Veteran believes lumbar spine disability is related to events in service, the preponderance of the evidence weighs against finding that any such disorder occurred in or is otherwise related to service.  

C.  Cervical spine disability

The question for the Board is whether the Veteran's cervical spine disability of degenerative arthritis and degenerative changes of the cervical spine, diagnosed decades after service in approximately 2008, manifested to a compensable degree in service or within the applicable presumptive period, or whether continuity of symptomatology has existed since service.

The Board concludes that, while the Veteran has cervical spine disability of degenerative arthritis and degenerative changes, chronic diseases under 38 U.S.C. § 1101(3);38 C.F.R. § 3.309(a), the disability did not manifest in service or within a presumptive period, and continuity of symptomatology is not established.  38 U.S.C. §§ 1101(3), 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

While the 1973 automobile accident is noted in service, there was no treatment noted for the cervical spine, and examination at service separation in November 1973, reflects a normal spine and neck.  

Post-service treatment records show the Veteran was not diagnosed with cervical spine disability of degenerative changes until 2008, decades after his separation from service and decades outside of the applicable presumptive period.

There is no medical opinion indicating that the current cervical spine arthritis or degenerative changes is related to service.  

 While the Veteran is competent to report having experienced certain neck symptoms, the medical record is more probative on the issue of whether he has had symptoms since service or the presumptive period.  That record shows he had a normal spine and neck examination at separation and that he did not seek treatment for the cervical spine on any sustained basis between service separation and 2008.  

The preponderance of the evidence is against finding that a nexus exists between the Veteran's cervical spine arthritis or degenerative changes and service.  38 U.S.C. §§ 1110, 1131; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).  

Again, treatment for the cervical spine did not begin until decades after service.  Further, in a July 2016 VA examination, the examiner opined that the Veteran's cervical spine disorder is not at least as likely as not related to an in-service injury, event, or disease, including the 1973 accident.  The rationale was that despite the accident in 1973, there is a lack of medical evidence of any neck condition that occurred since this accident or at any point during his time of service.  Both entrance exam and separation exam are negative for any neck conditions.  The arthritis was not diagnosed till 2009, which is 34 years post service.  

The examiner's opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board adopts the opinion for its reasons and bases, noting that the examiner has fairly considered the material evidence of record.  Wray v. Brown, 7 Vet. App. 488 (1995).

The Board has considered the Veteran's theory that the cervical spine disability is a result of the 1973 accident.  However, the medical evidence identifying and diagnosing the condition as not related to service is far more reliable and credible than statements from a lay informant.  The most-probative evidence, the 2016 VA medical opinion, is wholly against the Veteran's theory that the cervical spine disability first treated decades after service is due to the 1973 accident.  

To the extent that he asserts the cervical spine disorder has been present since service, relevant body systems were found to be normal at his separation examination.  To the extent the Veteran suggests on-going problems, since service, the suggestion is inconsistent with the record and not credible.  There is no credible evidence linking any cervical spine disability to an in-service disease, event, or injury, to include the 1973 auto accident.  The multi-year gap between discharge from active duty service and evidence of the cervical spine disability decades later is viewed as a factor weighing against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the evidence is against concluding that any cervical spine disease present was incurred in service.  38 C.F.R. § 3.303 (d).  

While the Veteran believes cervical spine disability is related to events in service, the preponderance of the evidence weighs against finding that any such disorder occurred in or is otherwise related to service.  


ORDER

An initial 100 percent rating for MDD with mild neurocognitive disorder and TBI is granted. 

Service connection for right maxillary sinusitis, claimed as breathing condition, is denied. 

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied.


REMAND

Dental disability/loss of teeth

An addendum opinion must be obtained from the VA examiner who rendered the dental opinion in June 2016, or a suitable substitute, because the opinion is not fully responsive to the facts of this case.  The examiner opined that if it is substantiated that the Veteran did have the 1973 accident, and was treated for fracture of both jaws, then it is more likely than not that teeth were lost directly as a result of this accident and following treatment.  The service treatment records show that the Veteran suffered right maxillary-zygomatic fractures and nasal fracture as a result of the 1973 accident.  He currently has lost all upper teeth and most lower teeth.  It is unclear whether right maxillary fracture could be considered a jaw fracture, and whether this fracture could be sufficient to cause any of the loss of teeth under the 2016 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who rendered the June 2016 dental opinion, or a suitable substitute, as to the following:

The examiner should render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed loss of teeth are a result of the April 1973 accident.  The examiner's attention is invited to the service treatment records which demonstrate that the Veteran suffered right maxillary-zygomatic fractures and nasal fracture as a result of the 1973 accident.  It is specifically requested that the examiner address whether the loss of any or all of his teeth are at least as likely as not due any of these fractures, particularly the maxillary fracture.  A complete, well-reasoned rationale must be provided for all opinions offered.  

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his attorney-representative should be furnished a SSOC and given the requisite opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




__________________________                      __________________________
              C. TRUEBA			H. N. SCHWARTZ
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


